DETAILED ACTION
Response to Amendment
Claims 1-17 and 19-21 are pending; claim 18 is canceled; and new claim 21 is added.
Response to Arguments
Applicant’s arguments filed 07/20/2021 have been fully considered.
Regarding the rejections of claims 1 and 15 under 35 U.S.C. 103 as being unpatentable over Wu et al. (US20060143236A1) in view of Vos et al. (US20190155997A1), Applicant argues on page 8 that Vos is silent regarding accessing a media application via firmware without directly accessing the media application.
In view of the amendment and after further consideration, Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Reimann et al. (US20140005813A1), wherein Wu and Reimann are combined to disclose "accessing one or more of the media items based on the corresponding catalog identifiers using firmware for the corresponding third-party media application without directly connecting to the third-party media application" as in the rejection below. 
Furthermore, claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vos et al. (US20190155997A1), wherein Vos discloses “access [streaming] the one or more of the media items based on the corresponding catalog identifier using firmware for the corresponding third-party media application based on the catalog region” by showing in para [0027, 0041] shows the system 106 may generate playlists for sharing content; para [0054] shows the license may specify the terms and conditions under which the content may be utilized (e.g., times, dates, locations); para [0069, 0071] authorized usage of the content using firmware for the corresponding third-party media application (e.g., streams.)
As to any argument not specifically addressed, they are the same as those discussed above.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Independent claim 1 recites “using firmware for the corresponding third-party media application without directly connecting to the third-party media application.”
Dependent claim 3 recites “the firmware comprises firmware for operating the third-party media application on the mobile electronic device.” 
One skilled in the relevant would not understand how the firmware operates the third-party media application (claim 3) without directly connecting to the third-party media application (claim 1).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vos et al. (US20190155997A1). 
Regarding claim 15, Vos discloses a non-transitory computer-readable medium (para [0071]) storing code for media sharing (para [0041, 0047] shows sharing of media content), 
the code comprising instructions executable by a processor (para [0073]) to: 
generate a playlist comprising a plurality of media items (para [0027] shows the laptop 106 may generate playlists or organize content), 
identify a location of a recipient (para [0032] shows the databases 118 may store the content associated with each user which may specify an address, name, age, biometric identifiers, location, content restrictions, licensing restrictions and terms, and so forth);
identify a catalog region based on the location; and identify a catalog identifier corresponding to one or more of the media items based on the catalog region, wherein the catalog identifiers corresponds to a third-party media application [streaming sites] (para [0054] shows the license may specify the terms and conditions under which the content may be utilized (e.g., number of users, playback, streams, times, dates, locations, allowed associations, broadcast/distribution types, types of content, etc.); para [0057] shows third-party streaming sites); 
transmit the playlist to the recipient located in the catalog region (Fig 1 and para [0027, 0032] show the databases 118 may communicate wirelessly the content playlist associated with each user which may specify an address, name, age, biometric identifiers, location, content restrictions, licensing restrictions and terms, and so forth; para [0054] shows the license mays specify the terms and conditions under which the content may be utilized (e.g., times, dates, locations, types of content, etc.)); and 
access [streaming] the one or more of the media items based on the corresponding catalog identifier using firmware for the corresponding third-party media application based on the catalog region (para [0027] shows to play content in the playlist; para [0057, 0069, 0071] shows authorized usage of the content using firmware for the corresponding third-party media application (e.g., streaming); the license mays specify the terms and conditions under which the content may be utilized (e.g., times, dates, locations, types of content, etc.))

Regarding claim 16, Vos as applied to claim 15 discloses the processor to: receive input from a user identifying each of the media items, wherein the playlist is generated based on the input (para [0043] shows the user may select content to be licensed; para [0027] shows the laptop 106 may generate playlists or organize content.)

Regarding claim 17, Vos as applied to claim 15 discloses: the third-party media application corresponding to each of the catalog identifiers comprises a media application for a mobile electronic device, and the firmware comprises firmware for operating the third-party media application on the mobile electronic device (para [0041, 0069, 0071] shows authorized usage of the content using firmware for the corresponding third-party media application (e.g., streaming to a mobile phone.))

Regarding claim 19, Vos as applied to claim 15 discloses the processor to: receive an audio file, wherein the playlist comprises the audio file; and transmit the audio file to the recipient along with the playlist (Fig 1 and para [0027, 0032] show the databases 118 may communicate wirelessly the content playlist associated with each user; para [0049] shows the content may include songs, audio, or other original content.)

Regarding claim 20, Vos as applied to claim 15 discloses the processor to: verify that the recipient is authorized to access the one or more of the media items, wherein accessing the one or more of the media items is based at least in part on the verification (para [0027, 0032] shows the databases 118 may store the content playlist associated with location, content restrictions, licensing restrictions and terms, and so forth; para [0041, 0069, 0071] shows authorized usage of the content using firmware for the corresponding third-party media application (e.g., streaming to a mobile phone.))

Regarding claim 21, Vos as applied to claim 15 discloses: the one or more media items are accessed [downloads] without directly connecting from a media sharing application that generates the playlist to the third-party media application (para [0049] shows music downloads, e.g. without directly connecting from a media sharing application that generates the playlist to the third-party media application.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US20060143236A1) in view of Reimann et al. (US20140005813A1).
Regarding claim 1, Wu discloses a method for media sharing, comprising ([Abstract] shows a community media playlist sharing system; users can upload media playlists which are automatically converted to a standardized format for sharing with other users of the community):
generating a playlist comprising a plurality of media items [media items] and a catalog identifier [media title] corresponding to each of the media items, wherein each of the catalog identifiers corresponds to a third-party media application [third-party music players] (para [0146] shows the user 2010 creates playlists, along with titles, descriptions and categories for the playlists; para [0108] shows the playlist 1020 itself is displayed with, for each media item, 1025 a-f, the media title 1030 a-f and individual links to purchase or listen to media works at one or more third party media providers; para [0082] shows the media playlists 120 include music, movies, books, pictures, video games, and the like; para [0088, 0112-0113] shows each media item corresponds to third party music providers; the community play list sharing system extracts information from third-party music players (interoperable or not) such as Windows Media Player®, RealNetworks® Rhapsody®, and iTunes®; [Abstract] shows media playlists are automatically converted to a standardized format that can be shared with other users of the community media playlist sharing system),  
transmitting the playlist to a recipient ([Abstract] shows media playlists can be shared with other users); and 
accessing [obtain, purchase] one or more of the media items based on the corresponding catalog identifiers for the corresponding third-party media application without directly connecting to the third-party media application ([Abstract] shows users can obtain media from playlists automatically from third party points of purchase, e.g. without directly connecting to the third-party media application; para [0020] shows that media item is selected for acquisition from a third party by another user; para [0112] shows a query 1120 determines whether a user 140 a has a local computer with an interoperable media player 1125. If the query 1120 finds no interoperable player 1125, then a handler forwards the process to an alternative playback path.)

Wu fails to teach accessing one or more of the media items using firmware.
However, Reimann discloses accessing [stream and/or download, accessed via the data network] one or more of the media items based on the corresponding catalog identifiers using firmware (para [0002] shows a user can access audio, video, or both audio and video content over the Internet through an online store; para [0041] shows music or cloud services that let a user stream and/or download music and audio content can be accessed via the data network; para [0061] shows the list of playable items can include one or more playlist; para [0071] shows third party provider; para [0081] shows systems can be embodied exclusively in software, exclusively in firmware, or in any combination of software, and/or firmware.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Wu with the teaching of Reinmann in order to download music that can be played from the player (Reimann; para [0050].)

Regarding claim 9, Wu discloses an apparatus for media sharing, comprising (para [0008] shows a universal playlist sharing system comprising a server for converting a first playlist submitted by a first server user over the network to a standard playlist format for sharing with other users of the community): 
a processor (para [0020]) and a memory (para [0048]) storing instructions and in electronic communication with the processor, the processor being configured to execute the instructions to: 
generate a playlist comprising a plurality of media items [media items] and a catalog identifier [media title] corresponding to each of the media items, wherein each of the catalog identifiers corresponds to a third-party media application [third-party music players] (para [0146] shows the user 2010 creates playlists, along with titles, descriptions and categories for the playlists; para [0108] shows the playlist 1020 itself is displayed with, for each media item, 1025 a-f, the media title 1030 a-f and individual links to purchase or listen to media works at one or more third party media providers; para [0082] shows the media playlists 120 include music, movies, books, pictures, video games, and the like; para [0088, 0112-0113] shows each media item corresponds to third party music providers; the community play list sharing system extracts information from third-party music players (interoperable or not) such as Windows Media Player®, RealNetworks® Rhapsody®, and iTunes®; [Abstract] shows media playlists are automatically converted to a standardized format that can be shared with other users of the community media playlist sharing system); 
transmit the playlist to a recipient ([Abstract] shows media playlists can be shared with other users); and 
access [obtain, purchase] one or more of the media items based on the corresponding catalog identifiers for the corresponding third-party media application without directly connecting from a media sharing application that generates the playlist to the third-party media application ([Abstract] shows users can obtain media from playlists automatically from third party points of purchase, e.g. without directly connecting from a media sharing application that generates the playlist to the third-party media application; para [0020] shows that media item is selected for acquisition from a third party by another user; para [0112] shows a query 1120 determines whether a user 140 a has a local computer with an interoperable media player 1125. If the query 1120 finds no interoperable player 1125, then a handler forwards the process to an alternative playback path.)

Wu fails to teach access one or more of the media items using firmware.
However, Reimann discloses access [stream and/or download, accessed via the data network] one or more of the media items based on the corresponding catalog identifiers using firmware (para [0002] shows a user can access audio, video, or both audio and video content over the Internet through an online store; para [0041] shows music or cloud services that let a user stream and/or download music and audio content can be accessed via the data network; para [0061] shows the list of playable items can include one or more playlist; para [0071] shows third party provider; para [0081] shows systems can be embodied exclusively in software, exclusively in firmware, or in any combination of software, and/or firmware.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Wu with the teaching of Reinmann in order to download music that can be played from the player (Reimann; para [0050].)

Regarding claims 2 and 10, Wu-Reimann as applied to claims 1 and 9 discloses: 
receiving input from a user identifying each of the media items, wherein the playlist is generated based on the input (Wu; para [0048] shows the user interactively selects media files from a plurality of sources for inclusion in a real time playlist.)

Regarding claims 3 and 11, Wu-Reimann as applied to claims 1 and 9 discloses: 
the third-party media application corresponding to each of the catalog identifiers comprises a media application for a mobile electronic device, and the firmware comprises firmware for operating the third-party media application on the mobile electronic device (Wu; para [0088] shows third-party music players such as Windows Media Player®, RealNetworks® Rhapsody®, and iTunes®; para [0112] shows an interoperable player query 1120 is executed: by querying user data 200, the query 1120 determines whether a user 140 a has a local computer with an interoperable media player 1125. Reimann; para [0002] shows a user can access audio, video, or both audio and video content over the Internet through an online store; para [0041] shows music or cloud services that let a user stream and/or download music and audio content can be accessed via the data network; para [0071] shows third party provider; para [0081] shows systems can be embodied exclusively in software, exclusively in firmware, or in any combination of software, and/or firmware.)

Regarding claim 5, Wu-Reimann as applied to claim 1 discloses: the third-party media applications corresponding to the catalog identifiers comprise at least two third-party media applications (Wu; para [0112] shows each media item corresponds to an interoperable player; para [0088] shows third-party music players such as Windows Media Player®, RealNetworks® Rhapsody®, and iTunes®.)

Regarding claim 6, Wu-Reimann as applied to claim 1 discloses: 
the plurality of media items comprise a music item, a video, an image, or any combination thereof (Wu; para [0082] shows the media playlists 120 include music, movies, books, pictures, video games, and the like.)

Regarding claims 7 and 13, Wu-Reimann as applied to claims 1 and 9 discloses: 
receiving an audio file, wherein the playlist comprises the audio file (Wu; para [0082] shows the media playlists 120 include music); and 
transmitting the audio file to the recipient along with the playlist (Wu; para [0020] shows that media item is selected for acquisition from a third party by another user.)

Regarding claims 8 and 14, Wu-Reimann as applied to claims 1 and 9 discloses: 
verifying that the recipient is authorized to access the one or more of the media items, wherein accessing the one or more of the media items is based at least in part on the verification (Wu; para [0114] shows registered system users to playback of entire playlists.)

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Reimann, further in view of Vos.
Regarding claims 4 and 12, Wu-Reimann as applied to claims 1 and 9 fails to teach: 
identifying a location of the recipient; 
identifying a catalog region based on the location; and 
identifying at least one of the catalog identifiers corresponding to the catalog region based on the location, wherein the playlist is transmitted from a first region to the catalog region different from the first region, and wherein the one or more media items are accessed in the catalog region based on the at least one of the catalog identifiers corresponding to the catalog region.
However Vos, in an analogous art (para [0027] shows to generate a playlist to organize content), discloses:
identifying a location of the recipient (para [0032] shows the databases 118 may store the content associated with each user which may specify an address, name, age, biometric identifiers, location, content restrictions, licensing restrictions and terms, and so forth); 
identifying a catalog region based on the location; and identifying at least one of the catalog identifiers corresponding to the catalog region based on the location, wherein the playlist is transmitted from a first region to the catalog region different from the first region, and wherein the one or more media items are accessed in the catalog region based on the at least one of the catalog identifiers corresponding to the catalog region (para [0054] shows the license may specify the terms and conditions under which the content may be utilized (e.g., number of users, playback, streams, times, dates, locations, allowed associations, broadcast/distribution types, types of content, etc.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Wu-Reinman with the teaching of Vos in order to enforce content and licensing restrictions based on location (Vos; para [0032]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162.  The examiner can normally be reached on Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN DOAN/Primary Examiner, Art Unit 2442